
	

113 HR 2219 IH: To reauthorize the Integrated Coastal and Ocean Observation System Act of 2009.
U.S. House of Representatives
2013-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2219
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2013
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reauthorize the Integrated Coastal and Ocean
		  Observation System Act of 2009.
	
	
		1.Reauthorization of Integrated
			 Coastal and Ocean Observation System Act of 2009The Integrated Coastal and Ocean Observation
			 System Act of 2009 is amended by striking are authorized to be
			 appropriated to the Secretary of Commerce for fiscal years 2009 through 2013
			 such sums as are necessary and inserting is authorized to be
			 appropriated to the Secretary of Commerce for each of fiscal years 2014 through
			 2018 $29,600,000.
		
